Title: List of Names From Whence to Take a Minister for France, [19 May 1794]
From: Knox, Henry
To: Washington, George



[Philadelphia, May 19, 1794]







Georgia
Nathaniel Pendleton (District Judge)





Baldwin




S Carolina
J Rutlege





E Rutlege





CC Pinkney





Pinkney (late Governor)




North Carolina





Virginia
T. Jefferson





J Madison





Mc. Clurgh
}
Principles as to FR unknown



J Marshall




E Randolph





Henry Lee




Maryland
Governor Johnson
}
ditto



James McHenry




Syms Lee




Delaware
Paca




Pennsylvania
Thomas Mifflin





W. Bingham





Franklin (absent)





Bradford (Atty General)





Ingersol




New Jersey





New York
G. Clinton




Connecticut
Humphreys




Massachusetts
N Hampshire




Charles Jarvis





James Sullivan





E Gerry





